NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

EDWARD DAVID NYE,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-526
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Collier County; Joseph G. Foster,
Judge.



PER CURIAM.

             Affirmed. See Nye v. State, 242 So. 3d 1101 (Fla. 2d DCA 2018) (table

decision); Nye v. State, 202 So. 3d 419 (Fla. 2d DCA 2016) (table decision); Nye v.

State, 114 So. 3d 947 (Fla. 2d DCA 2013) (table decision); Nye v. State, 974 So. 2d 396

(Fla. 2d DCA 2008) (table decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA

2000).



KELLY, MORRIS, and BADALAMENTI, JJ., Concur.